THE WARRANTS AND COMMON STOCK ISSUABLE UPON EXERCISE OF
WARRANTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND THE WARRANTS AND COMMON
STOCK ISSUABLE ON EXERCISE OF WARRANTS MAY NOT BE SOLD
UNLESS THERE IS A REGISTRATION STATEMENT IN EFFECT COVERING
THE WARRANTS OR COMMON STOCK OR THERE IS AVAILABLE AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OF 1933, AS AMENDED.

WARRANT CERTIFICATE

Dated: As of April 1, 1992

Warrants to purchase 100,000 Shares

VOID AFTER 5:00 P.M., NEW YORK LOCAL TIME

March 31, 1995

or if not a business day, at 5:00 P.M., New York local time,
on the next following business day

PHARMACONTROL CORP.
Warrants to Purchase 100,000 Shares of Common Stock,
$.08 Par Value

                     Pharmacontrol Corp., a Delaware corporation (hereinafter
referred to as the "Company"), hereby certifies that CIT Group Credit Finance,
Inc. (hereinafter referred to as "CIT"), for value received, is entitled to
purchase from the Company at any time after April 1, 1992, and before 5:00 P.M.
New York local time on March 31, 1995, or, if such is not a business day, at or
before 5:00 P.M., New York time, on the next following business day (the
"Exercise Period"), up to One Hundred Thousand (100,000) shares of common stock,
$.08 par value (hereinafter referred to as the "Warrant Shares") of the Company
in accordance with the number of Warrants indicated on the face hereof at the
purchase price of seventy--five ($.75) cents per share (hereinafter referred to
as the "Exercise Price"). The Exercise Price is subject to adjustment as
provided herein.

                     1.       Exercise of Warrants. Upon presentation and
surrender of this Warrant Certificate, with the attached Purchase Form duly
executed, at the principal office of the Company at 661 Palisade Avenue,
Englewood Cliffs, New Jersey, 07632, together with a certified or bank cashier's
check payable to the Company in the amount of the Exercise Price times the
number of Warrant Shares of the Company being purchased, the Company shall
deliver to CIT, as promptly as practicable, certificates representing the
Warrant Shares being purchased. In case of exercise hereof in part only, the
company, upon surrender, will deliver to CIT a new Warrant Certificate or
Warrant Certificates of like tenor entitling CIT to purchase the number of
Shares as to which the Warrant Certificate has not been exercised.

                     2.       Exchange and Transfer. This Warrant at any time
prior to the exercise hereof. Upon presentation and surrender to the Company,
may be exchanged, alone or with other Warrants of like tenor registered in the
name of CIT, for another Warrant or Warrants of like tenor in the name of CIT,
exercisable for the same aggregate number of shares as the Warrant or Warrants
surrendered.

                     3.       Rights and Obligations of CIT. CIT shall not, by
virtue hereof, be entitled to any rights of a stockholder in the Company, either
at law or in equity; provided, however, that in the events that any certificate
representing shares of the Company's common stock is issued to CIT upon exercise
of some or all of the Warrants represented hereby, CIT shall, for all purposes,
be deemed to have become the holder of record of such stock on the date on which
this Warrant Certificate, together with a duly executed Purchase form, was
surrendered and payment of the purchase price was made, irrespective of the date
of delivery of such share certificate. The rights of CIT are limited to those
expressed herein and CIT, by its acceptance hereof, consents and agrees to be
bound by and to comply with all the provisions of this Warrant Certificate,
including without limitation all the obligations imposed upon CIT by Section 5
hereof. In addition, CIT, by accepting same, agrees that the Company and its
transfer agent may deem and treat the person in whose name this Warrant
Certificate is registered as the absolute, true and lawful owner for all
purposes whatsoever, and neither the Company nor the transfer agent shall be
affected by any notice to the contrary.

                     4.       Warrant Shares. The Company covenants and agrees
that all Warrant Shares delivered upon exercise of this Warrant Certificate
will, upon delivery and payment of the Purchase Price in accordance with the
terms hereof, be duly and validly authorized and issued, fully-paid and
non-assessable and free from all stamp taxes, liens, and charges with respect to
the purchase thereof. In addition, the Company agrees at all times to reserve
for issuance an authorized number of shares of its authorized but unissued
Common Stock sufficient to permit the exercise in full of all outstanding
Warrants.

                     5.       Disposition of Warrants and the Warrant Shares.
CIT, by its acceptance hereof, hereby agrees that (a) no transfer of the
Warrants may be made at any time; (b) no transfer of the Warrant Shares may be
made in violation of the provisions of the Securities Act of 1933, as amended,
or the Rules and Regulations promulgated thereunder (such Act and Rules and
Regulations being hereinafter referred to as the "Act") and (c) during such
period as delivery of a prospectus with respect to the Warrant Shares may be
required by the Act, no public distribution of the Warrant Shares will be made
in a manner or on terms different from those set forth in, or without delivery
of, a prospectus then meeting the requirements of Section 10 of the Act and in
compliance with all applicable state laws.

                     6.       Registration. CIT hereby agrees and acknowledges
that the Company shall not be required to file any Registration Statement with
the Securities and Exchange Commission registering any of its Warrant Shares of
Common Stock for sale to the public.

                     7.       Reservation of Shares; Fractional Shares; Taxes

                               (a)     The Company shall at all times reserve
and keep available and free from pre-emptive rights, from its authorized but
unissued Common Stock, for the purpose of effecting the exercise of the
Warrants, the full number of shares of Common Stock then deliverable upon the
exercise of all of the Warrants then outstanding.

                               (b)     No fractional shares of Common Stock
shall be issued upon exercise, but, instead of any fraction of a share which
would otherwise be issuable, the Company shall pay a cash adjustment in respect
of such fraction in an amount equal to the same fraction of the Market Price (as
hereinafter defined) per share of Common Stock at the close of business on the
date of exercise.

                               (c)     The Company will pay any and all taxes
that may be payable in respect of the issue or delivery of shares of Common
Stock on exercise pursuant hereto. The Company shall not, however, be required
to pay any tax which may be payable in respect of any transfer involved in the
issue and delivery of shares of Common Stock in a name other than that in which
the Warrants so exercised were registered, and no such issue or delivery shall
be made unless and until a person requesting such issue has paid to the Company
the amount of any such tax, or has established, to the satisfaction of the
Company, that such tax has been paid.

                     8.       Maintenance of Office or Agency. The Company will
maintain an office or agency where this Warrant may be presented or surrendered
for subdivision, combination, registration of transfer, or exchange and where
notices and demands upon the Company in respect of the Warrant may be served.

                     9.       Survival. The various rights and obligations of
CIT and of the Company as set forth in Section 5 hereof shall survive the
exercise of the Warrants represented hereby and the surrender of this Warrant
Certificate, and upon the surrender of this Warrant Certificate and the Exercise
of all the Warrants represented hereby, the Company shall, if requested, deliver
to CIT, its written acknowledgement of its continuing obligations under said
Section.

                     10.     Notices. All notices required by this Warrant
Certificate to be given or made by the Company shall be given or made by First
Class Mail, postage prepaid, addressed to CIT at the address of CIT as shown on
the books of the Company. All notices to be given or made to the Company shall
be given or made by First Class Mail, postage prepaid, addressed to the Company
at its principal office at 661 Palisade Avenue, Englewood Cliffs, New Jersey
07632, or such other location as the Company may designate.

                     11.     Loss or Destruction. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft or destruction, upon
delivery of an indemnity agreement satisfactory in form and amount to the
Company or, in the case of any such mutilation, upon surrender and cancellation
of this Warrant, the Company at its expense will execute and deliver, in lieu
thereof, a new Warrant of like tenor.

  PHARMACONTROL CORP.


  By: /s/ Max A. Tesler, MD         
MAX A. TESLER, M.D.
          President

PURCHASE FORM

_______________ l99_

To:       Pharmacontrol Corp.

                     The undersigned hereby irrevocably elects to exercise the
attached Warrant Certificate to the extent of ___________ shares of Common Stock
of Pharmacontrol Corp. and herewith makes payment of $ ________________ in
payment of the purchase price there for.

INSTRUCTIONS FOR REGISTRATION OF STOCK

Name:                                                                         
                                                                            
                                
                                                                  (Please
typewrite or print in block letters)

Address:                                                                     
                                                                            
                                

                                                                            
                                                                            
          
                                                                            
          
By:                                                                      
          

ASSIGNMENT FORM

                     FOR VALUE RECEIVED, ______________________________ hereby
sells, assigns and transfers unto

Name:                                                                         
                                                                            
                                
                                                                  (Please
typewrite or print in block letters)

Address:                                                                     
                                                                            
                                

                                                                            
                                                                            
          

the right to purchase Common Stock of Pharmacontrol Corp. represented by this
Warrant to the extent of __________________ shares as to which such right is
exercisable and does hereby irrevocably constitute and appoint
__________________________ attorney, to transfer the same on the books of the
Company with full power of substitution in the premises.

                                                                            
          
By:                                                                      
          